DETAILED ACTION
This is in response to the request for continued examination filed on 4/25/2022.

Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 24, 28 – 31, 34 – 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor U.S. Patent Application 2009/0172314 (hereinafter referred to as Gabor) in view of Abdallah, U.S. Patent Application 20150186144 (hereinafter referred to as Abdallah) (from Applicant’s IDS).

Referring to claim 21, Gabor discloses “A processor” (Fig. 1 and [0016] processor 100) “comprising: control logic configured to: initiate a fetch of a first instruction from an instruction cache” (Fig. 2 and [0032] instruction to be fetched, L1 instruction cache); “responsive to a determination that one or more first micro-operations corresponding to the first instruction are stored in” a “cache” ([0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held): “retrieve, from” the trace cache, “the one or more first micro-operations corresponding to the first instruction; and cause a decode unit to enter a reduced power state” (Fig. 1 and [0016] processor 100 with decode unit 125 decodes instruction bytes into a plurality of micro-operations.  [0003] A trace cache is typically a fast and small cache utilized to improve performance (frontend and backend) and reduce power (power down decoders). [0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again. [0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held. [0046] A cache, such as an instruction cache, may selectively fill code based on whether it is identified as reusable or non-reusable. Consequently, power may be saved by retaining a maximum amount of reusable code, as decoders and other front-end logic may be powered down); “responsive to a determination that the one or more first micro-operations corresponding to the first instruction are not stored in the” trace cache “and the first instruction is stored in the instruction cache” ([0032] trace cache miss, find instruction in L1 instruction cache or page 233): “retrieve the first instruction from the instruction cache; and cause the decode unit to enter or remain in a powered on state” ([0032] assume a miss occurs in trace cache 215. Next, L1 instruction cache 205 checked, and if a miss occurs here, the instruction is fetched from a location, such as a location within page 233, and provided to instruction cache 205. Decode logic 210 decodes the instruction into a plurality of micro-operations, which here is to be filled into cache 215).
Gabor does not appear to explicitly disclose “responsive to a determination that one or more first micro-operations corresponding to the first instruction are stored in the instruction cache” since the instruction cache also is claimed to hold instructions.  Also, it follows that Gabor does not appear to explicitly disclose “retrieve, from the instruction cache, the one or more first micro-operations corresponding to the first instruction.”  Further, it follows that Gabor does not appear to explicitly disclose “responsive to a determination that the one or more first micro-operations corresponding to the first instruction are not stored in the instruction cache and the first instruction is stored in the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious to “retrieve, from the instruction cache, the one or more first micro-operations corresponding to the first instruction.”  Further, it follows that it would have been obvious to “retrieve the first instruction from the instruction cache” when “the one or more first micro-operations corresponding to the first instruction are not stored in the instruction cache and the first instruction is stored in the instruction cache.”
Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that both instructions and micro-operations would be stored in the same instruction cache.
The motivation for doing so would have been to provide a means for evicting optimized micro-instruction sequences from cache 122 to L1,L2, etc. when necessary, while also providing a fill path back to the optimized sequences cache when those micro-instructions are again needed.  As stated by Abdallah at [0046], this accelerates the execution performance of code that is frequently encountered.
Therefore, it would have been obvious to combine Abdallah with Gabor to obtain the invention as specified in the instant claim.

	As per claim 22, Gabor discloses “responsive to a determination that micro-operations corresponding to the first instruction are not stored in the instruction cache, the decode unit does not enter the reduced power state” ([0032] if a miss occurs here, the instruction is fetched from a location, such as a location within page 233, and provided to instruction cache 205. Decode logic 210 decodes the instruction into a plurality of micro-operations).

As per claim 23, Gabor discloses “responsive to a determination that micro-operations corresponding to the first instruction are not stored in the instruction cache, the decode unit is configured to decode the first instruction responsive to receipt of the first instruction from” a cache (Fig. 2 instruction cache 205 and [0032] if a miss occurs here, the instruction is fetched from a location, such as a location within page 233, and provided to instruction cache 205. Decode logic 210 decodes the instruction into a plurality of micro-operations).
Gabor does not appear to explicitly disclose the micro-operations and first instructions being stored in the same instruction cache.  As such, Gabor does not appear to explicitly disclose “to decode the first instruction responsive to receipt of the first instruction from the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious to “decode the first instruction responsive to receipt of the first instruction from the instruction cache.”
Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that both instructions and micro-operations would be stored in the same instruction cache.
The motivation for doing so would have been to provide a means for evicting optimized micro-instruction sequences from cache 122 to L1,L2, etc. when necessary, while also providing a fill path back to the optimized sequences cache when those micro-instructions are again needed.  As stated by Abdallah at [0046], this accelerates the execution performance of code that is frequently encountered.
Therefore, it would have been obvious to combine Abdallah with Gabor to obtain the invention as specified in the instant claim.

	As per claim 24, Gabor discloses “the control logic is configured to determine micro-operations corresponding to a decoded instruction are stored in the instruction cache” ([0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held).
	As above, Gabor does not appear to explicitly disclose the micro-operations and first instructions being stored in the same instruction cache.  As such, Gabor does not appear to explicitly disclose “instructions requiring decode by the decode unit are stored in the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious to determine that “instructions requiring decode by the decode unit are stored in the instruction cache.”
Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that both instructions and micro-operations would be stored in the same instruction cache.
The motivation for doing so would have been to provide a means for evicting optimized micro-instruction sequences from cache 122 to L1,L2, etc. when necessary, while also providing a fill path back to the optimized sequences cache when those micro-instructions are again needed.  As stated by Abdallah at [0046], this accelerates the execution performance of code that is frequently encountered.
Therefore, it would have been obvious to combine Abdallah with Gabor to obtain the invention as specified in the instant claim.

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 

Note, claim 29 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 29.

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Note, claim 31 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 31.

	As per claim 34, Gabor discloses “storing the micro-operations corresponding to the first instruction stored in the” trace cache ([0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again).
Gabor does appear to explicitly disclose “storing the micro-operations corresponding to the first instruction stored in the instruction cache responsive to the micro-operations being evicted from a micro-operation cache.”
However, Abdallah discloses the micro-operations “are stored in the instruction cache responsive to being micro operations evicted from a micro-operation cache” (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that the micro-operation cache of Gabor can evict micro-operations to the instruction cache for later fetching.
The motivation for doing so would have been to provide a more efficient means for providing micro-operations for execution with a victim cache approach.
Therefore, it would have been obvious to combine Abdallah with Gabor to obtain the invention as specified in the instant claim.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
	Further, Gabor discloses “A system comprising: a micro-operation cache configured to store micro-operations corresponding to decoded instructions” ([0017] Trace cache 127, which may also be referred to as a low-level instruction cache, often refers to any cache to hold instructions after being decoded or as they are retired. In one embodiment, trace caches are utilized to store already decoded micro-operations, or translations of complex instructions, so that the next time an instruction is needed, it does not have to be decoded again); “an instruction cache” (Fig. 2 instruction cache 205); “a decode unit configured to decode instructions” (Fig. 2 decode unit 210).
As above, Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that both instructions and micro-operations would be stored in the same instruction cache.
The motivation for doing so would have been to provide a means for evicting optimized micro-instruction sequences from cache 122 to L1,L2, etc. when necessary, while also providing a fill path back to the optimized sequences cache when those micro-instructions are again needed.  As stated by Abdallah at [0046], this accelerates the execution performance of code that is frequently encountered.
Therefore, it would have been obvious to combine Abdallah with Gabor to obtain the invention as specified in the instant claim.

Note, claim 36 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 36.

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Note, claim 38 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 38.

Note, claim 40 recites the corresponding limitations of claim 34.  Therefore, the rejection of claim 34 applies to claim 40.

Claims 25, 26, 32, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Abdallah, further in view of Rappoport et al., U.S. Patent 8,433,850 (hereinafter referred to as Rappoport).

As per claim 25, Gabor discloses “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the” trace cache ([0032] As an oversimplified example, assume an instruction is to be fetched for a processor. The processor initially checks trace cache 215 to see if a decoded version of the instruction is held).
As above, Gabor does not appear to explicitly disclose micro-operations and instructions being stored in the same instruction cache.  Thus, it follows that Gabor does not appear to explicitly disclose “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache.”
However, Abdallah discloses a single instruction cache with both micro-operations and instructions (Fig. 1 and [0046] microinstructions can be evicted or fetched with the eviction path 130 for micro-instruction sequences that allows for transfers of micro-instruction sequences to and from the memory hierarchy of the processor (e.g., L1 cache, L2 cache, a special cacheable memory range, or the like)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Abdallah with Gabor so that a single instruction cache holds both micro-operations and instructions.  Also, it follows that it would have been obvious that “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache.”
Gabor and Abdallah are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor and Abdallah before him or her, to modify the teachings of Gabor to include the teachings of Abdallah so that both instructions and micro-operations would be stored in the same instruction cache.
The motivation for doing so would have been to provide a means for evicting optimized micro-instruction sequences from cache 122 to L1,L2, etc. when necessary, while also providing a fill path back to the optimized sequences cache when those micro-instructions are again needed.  As stated by Abdallah at [0046], this accelerates the execution performance of code that is frequently encountered.
Neither Gabor nor Abdallah appear to explicitly disclose “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache, responsive to an access to a pre-decode cache.”
However, Rappoport discloses “the control logic is configured to determine the micro-operations corresponding to the first instruction are stored in the instruction cache, responsive to an access to a pre-decode cache” (Fig. 2 221 Tag match in micro-op cache 202 before decoding 246 and micro-op queue 216).
Gabor, Abdallah, and Rappoport are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Abdallah, and Rappoport before him or her, to modify the teachings of Gabor and Abdallah to include the teachings of Rappoport so that a pre-decode cache would be used to determine whether micro-operations are stored in the instruction cache.
The motivation for doing so would have been to provide an early means for determining whether micro-operations exist in an instruction cache.  This would provide greater efficiency by allowing further processing of an instruction when corresponding micro-operations are already cached.
Therefore, it would have been obvious to combine Rappoport with Gabor and Abdallah to obtain the invention as specified in the instant claim.

As per claim 26, Rappoport discloses “the control logic is configured to determine that metadata in the pre-decode cache indicates micro-operations corresponding to the first instruction are stored in the instruction cache” (Fig. 2 221 Tag match in micro-op cache 202 before decoding 246 and micro-op queue 216).
Gabor, Abdallah, and Rappoport are analogous art because they are from the same field of endeavor, which is instruction caching and decoding.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gabor, Abdallah, and Rappoport before him or her, to modify the teachings of Gabor and Abdallah to include the teachings of Rappoport so that a pre-decode cache would be used to determine whether micro-operations are stored in the instruction cache.
The motivation for doing so would have been to provide an early means for determining whether micro-operations exist in an instruction cache.  This would provide greater efficiency by allowing further processing of an instruction when corresponding micro-operations are already cached.
Therefore, it would have been obvious to combine Rappoport with Gabor and Abdallah to obtain the invention as specified in the instant claim.

Note, claim 32 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 32.

Note, claim 33 recites the corresponding limitations of claim 26.  Therefore, the rejection of claim 26 applies to claim 33.

Note, claim 39 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 39.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 21 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In other words, Applicant argues that neither Gabor nor Solomon teaches an instruction cache holding both instruction and micro-operations.  The examiner agrees.  However, as previously seen in the rejections to claims 23, 24, 27, 30, 31, 34-38, and 40, Abdallah was cited as teaching this feature.  No arguments to Abdallah were presented by Applicant.  Thus, similar rejections are now made for claims 21 – 24, 28 – 31, 34 – 38, and 40 based on teachings of Gabor and Abdallah.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184